Decree reversed on the law and facts and petition dismissed, with costs against the respondent. Memorandum: This is an appeal from a deeree of the Onondaga Surrogate granting judgment against the executor for a balance of $72.92 for funeral expenses for decedent. A letter of the executor enclosing his check for $656.28 clearly indicated that it was his understanding that this amount was payment in full, as agreed upon in a telephone conversation between the parties, and contained the following sentence “In the event, that you have changed your mind, please return my cheek and I shall as executor be compelled to object to the bill”. Notwithstanding these circumstances, and the further legend upon the cheek “in full payment Funeral Bill against the Lillian B. Seidel, estate or heirs & William Seidel as executor of said estate.”, the claimant cashed the check and then demanded an alleged balance of $72.92. It is clear that prior to the transmission of the check there was a disagreement between the parties as to the amount of the funeral bill and thereafter an agreement to compromise the amount was reached. There were here present all of the elements of an accord and satisfaction. As was said in Schuttinger v. Woodruff (259 N. Y. 212, 216) “the tender of a sum, less than one representing a claim asserted but in good faith disputed, as a complete discharge of all indebtedness and its acceptance by the creditor under such conditions create premises from which the conclusion must follow that the creditor acquiesces in the amount offered. Such a tender and acceptance satisfies the doctrine of accord and satisfaction”. (Also, see: Hudson v. Yonkers Fruit Co., 258 N. Y. 168; Forster v. Manufacturers Trust Co., 267 N. Y. 371.) All concur. (Appeal from a deeree of Onondaga Surrogate’s Court adjudging that the executor pay a claim against the estate for funeral expenses.)
Present — McCum, P. J., Kimball, Williams, Bastow and Goldman, JJ.